Per Curiam,
■- It was not shown that the place of the accident was essentially or continuously dangerous, though it might become so from’time to time when the ice melted in the day and froze in *121the night. There was no accumulation of ice or snow that remained there all the time. This resulted in a temporary and changeable condition dependent on the variation of the weather and it appeared that on the day preceding the evening of the accident the ice had melted and the street was clear. The learned judge was of opinion that the most that was shown “ was a general slippery condition of the street which occurs in all cities in winter time*” We have not been convinced that this was an erroneous view.
Judgment affirmed.